Matter of Streim (2022 NY Slip Op 03433)





Matter of Streim


2022 NY Slip Op 03433


Decided on May 26, 2022


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered:May 26, 2022

PM-105-22
[*1]In the Matter of Daniel Kasen Streim, an Attorney. (Attorney Registration No. 5191531.)

Calendar Date:May 18, 2022

Before:Lynch, J.P., Aarons, Reynolds Fitzgerald, Colangelo and McShan, JJ.

Daniel Kasen Streim, Columbus, Ohio, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

Per Curiam.
Daniel Kasen Streim was admitted to practice by this Court in 2014 and most recently listed a business address in Columbus, Ohio with the Office of Court Administration. Streim has applied to this Court for leave to resign from the New York bar for nondisciplinary reasons (see  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) advises that it does not oppose the application.
Upon reading Streim's affidavit sworn to April 5, 2022 and filed April 11, 2022, and upon reading the May 18, 2022 responsive correspondence by the Chief Attorney for AGC, and having determined that Streim is eligible to resign for nondisciplinary reasons, we grant his application and accept his resignation.
Lynch, J.P., Aarons, Reynolds Fitzgerald, Colangelo and McShan, JJ., concur.
ORDERED that Daniel Kasen Streim's application for permission to resign is granted and his nondisciplinary resignation is accepted; and it is further
ORDERED that Daniel Kasen Streim's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that Daniel Kasen Streim is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Streim is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold himself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Daniel Kasen Streim shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to him.